Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend Claim 14 as follows: 
14. A patterned apertured web comprising:

a plurality of land areas in the patterned apertured web; and a plurality of apertures defined in the patterned apertured web, wherein at least some land areas of the plurality of land areas surround at least some apertures of the plurality of apertures;

wherein the plurality of apertures are non-homogeneous in a repeat unit such that at least two apertures of the plurality of apertures have a different size, a different shape, or a different Absolute Feret Angle, according to an Aperture Test;

wherein the patterned apertured web has an Effective Open Area in a range of about 3% to about 15%, according to the Aperture Test;



wherein the second nonwoven layer has a different hydrophobicity than the first nonwoven layer;

wherein the patterned apertured web comprises bicomponent spunbond fibers, bicomponent carded fibers, meltblown fibers, nanofibers, and/or crimped fibers;

wherein the bicomponent spunbond fibers, the bicomponent carded fibers, the meltblown fibers, the nanofibers, and/or the crimped fibers comprise polyethylene and/or polypropylene;

wherein the patterned apertured web comprises a portion of a topsheet or a portion of a garment-facing surface; and

wherein at least some apertures of the plurality of apertures form an enclosed shape, wherein a perimeter of the enclosed shape defines comprising a concavity, and

wherein at least some apertures of the plurality of apertures comprise a linear pattern alternating with continuous or semi-continuous land areas.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to a Pre-Brief Request filed 4/22/01, conferees determined that Applicant’s arguments with regard to independent claims 1 and 20 were persuasive.  Specifically, Applicant argued that Figure 1B of Takken as cited in the office action mailed 2/2/21 does not show the claimed structure where at least some apertures of the plurality of apertures form an enclosed shape, wherein a perimeter of the enclosed shape defines a concavity.  Claim 14 has been amended to include the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781